PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Olsher, Daniel, Joseph
Application No. 16/025,969
Filed: 2 Jul 2018
For: SYSTEM AND DEVICE HAVING A PROGRAM EXECUTED THEREON TO MAXIMIZE A USER'S TRAVEL EXPERIENCE, AND METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This is a decision in response to the petition filed on August 29, 2021 requesting withdrawal
of the finality of the Office action mailed on June 28, 2021.

The petition is DISMISSED AS MOOT in light of the non-final Office action mailed on October 7, 2021.

BACKGROUND

A review of the record shows:

On April 14, 2020, the Examiner issued a non-final Office action on the merits for originally filed claims 1-24.
On October 14, 2020, a response was filed cancelling all original claims 1-24 and adding new claims 25-63. Note: Newly filed claims 69-72 were misnumbered, and renumbered as claims 60-63 by the Examiner in the subsequent Office action. 
On December 18, 2020, the Examiner issued a final Office action which included a restriction requirement for newly added claims 25-63. The Examiner elected claims 60- 62 by original presentation, rejected claims 60-62 on the merits, and withdrew the remaining claims (25-59 and 63) as being directed to non-elected inventions.
On June 18, 2021, the Applicant filed a Pre-Appeal Brief Conference request and a Notice of Appeal.
On June 18, 2021, the Applicant also filed a first petition to withdraw the restriction requirement for pending claims 25-63 and requested all pending claims be examined on the merits.
On June 23, 2021, a Notice of Defective Pre-Brief Appeal was mailed to the Applicant.
On June 28, 2021, the Examiner issued a second final Office action in order to “correct[] typographical errors in the Election/Restriction section in the Final Rejection mailed December 18, 2020.” The Examiner maintained the restriction requirement for claims 25-63. The Examiner again elected claim 60-62 by original presentation, rejected claims 60-62 on the merits, and withdrew the remaining claims (25-59 and 63) as directed to non-elected inventions.
On July 12, 2021, the Applicant filed a second petition to withdraw the restriction requirement for pending claims 25-63 and requested all pending claims be examined on the merits.
On August 29, 2021, the Applicant filed the instant petition requesting withdrawal of finality of the Office action mailed June 28, 2021.
On September 15, 2021, the Office granted the petition filed on July 12, 2021 to withdraw the restriction requirement of the final Office action mailed June 28, 2021, and noted that “the finality of the Office action dated June 28, 2021 is hereby withdrawn to reopen prosecution.”  
On October 7, 2021, the Examiner issued a non-final Office action.

DISCUSSION

In the instant petition filed on August 29, 2021, the Applicant argues that the Examiner had not properly addressed the Applicant’s traversals in the final Office action mailed on June 28, 2021.  Furthermore, the Applicant argues the final Office action was incomplete and cannot be made final.

In view of the fact that prosecution was reopened when the non-final Office action was mailed on October 7, 2021, the Applicant’s request to withdraw the finality of the final Office action mailed on June 28, 2021 is considered moot.


CONCLUSION

For the foregoing reasons, the relief requested by the Applicant is DISMISSED AS MOOT.  Specifically, the Examiner has already issued a non-final Office action and reopened prosecution.

The application is being returned to Art Unit 3628 to await the Applicant’s response to the non-final Office action mailed on October 7, 2021.







Any inquiry regarding this decision should be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.

	
_/DEBORAH J REYNOLDS/  Acting Director of Art Unit 3600                                                                                                                                                                                                      ________________________
Deborah Reynolds, Acting Director
Technology Center 3600
(571) 272-0734

/K.H.F/ 10/19/21